Citation Nr: 1122790	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for treatment received at non-VA medical facilities from September 25, 2007, to September 26, 2007, to include whether the Veteran submitted a timely notice of disagreement (NOD) with respect to decisions of November 8, 2007, and January 7, 2008.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2008 decisions of the Department of Veterans Affairs Medical Center in Canandaigua, New York.

In his September 2009 substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the local VA office.  In October 2009, he withdrew his request for a hearing, and he has not subsequently renewed his request to testify at a Board hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

The RO issued decisions in November 2007 and January 2008 denying entitlement to reimbursement of unauthorized medical expenses for treatment received from September 25, 2007, to September 26, 2007; the Veteran filed a notice of disagreement August 2009, which was greater than one year after receiving notice of both decisions.  


CONCLUSION OF LAW

A timely NOD was not filed in response to decisions of November 2007 and January 2008 denying claims for reimbursement of unauthorized medical expenses for treatment received from September 25, 2007, to September 26, 2007.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the record shows that the Veteran filed a claim for payment of costs of unauthorized medical services, which he underwent from September 25, 2007, to September 26, 2007.  The RO denied the claims in November 2007 and January 2008.  The Veteran then filed a notice of disagreement (NOD) in August 2009.  The central issue on appeal is whether the Veteran's August 2009 NOD was timely filed. 

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

 "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki,  23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  

The NOD must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  In that case, the NOD or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

The NOD must be filed at the agency of original jurisdiction within one year from the date that that agency mailed notice of the determination to the Veteran.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).   

Whether a NOD has been timely filed is an appealable issue.  38 C.F.R. § 19.34.  

In the present case, the facts are not in dispute.  The claims file shows that the decisions on appeal were issued in November 2007 and January 2008, respectively.  The decisions informed the Veteran of his appellate rights, including that an appeal must be filed within one year of the decisions.  

The Veteran filed his NOD in August 2009, and he does not contend that his NOD was timely filed.  Rather, he wrote in his September 2009 substantive appeal (VA Form 9) that he did not timely file his NOD because he was trying to resolve the matter with the billing department of the private hospital where he received treatment.  He requests, essentially, that the issue of the timeliness of his NOD be waived.  

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki,  23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Veteran's appeal must be denied.  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In the present case, the facts are not in dispute.  The law and not the evidence is dispositive of this appeal.  Therefore, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 


ORDER

As a timely NOD with regard to administrative decisions of November 2007 and January 2008 denying claims for reimbursement of unauthorized medical expenses for treatment received from September 25, 2007, to September 26, 2007, has not been received, the claim is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


